NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



MCGARVEY CUSTOM HOMES, INC.,           )
a Florida corporation,                 )
                                       )
              Petitioner,              )
                                       )
v.                                     )                   Case No. 2D18-4978
                                       )
WILLIAM J. HUFF, an individual,        )
WILLIAM J. HUFF, II, as Trustee of the )
6/28/11 WILLIAM J. HUFF, II Revocable  )
Trust Declaration and NICOLE E. HUFF, )
as Trustee of the 6/28/11 NICOLE E.    )
HUFF Revocable Trust Agreement, and    )
ADLER ROOFING, INC., BONITA            )
SPRINGS FLOOR COVERING, INC.,          )
D. PECK ROOFING, INC., FLUHARTY        )
MONROE CONSTRUCTION, INC.,             )
HANSEN SCREEN ENCLOSURES,              )
INC., J&D HEATING & AIR                )
CONDITIONING, INC., SOUTH              )
FLORIDA CONSTRUCTION, INC.,            )
SUNNY GROVE LANDSCAPE &                )
IRRIGATION MAINTENANCE LLC,            )
TRIMCRAFT OF FT. MYERS INC., and       )
USA GRADING, INC.,                     )
                                       )
              Respondents.             )
___________________________________)

Opinion filed August 16, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Collier County; Frederick R. Hardt,
Judge.
Thamir A.R. Kaddouri, Jr. and Penelope
Rowlett of Law Office of Thamir A.R.
Kaddouri, Jr., P.A., Tampa, for Petitioner.

Jeffrey D. Fridkin, Michael T. Traficante, and
Justin B. Mazzara of Grant Fridkin Pearson,
P.A., Naples, for Respondent.

No appearance for remaining Respondents.



PER CURIAM.


              Denied.


CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.




                                              -2-